Citation Nr: 1424640	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In June 2012, the Veteran testified at a Board hearing held at the RO before the undersigned.  A transcript of this hearing has been added to the record.


FINDING OF FACT

The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to grant service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed a claim seeking service connection for bilateral hearing loss and tinnitus in March 2010.  He contends that his current bilateral hearing loss began during his military service as a result of his exposure to hazardous noise from rifle and pistol gun fire, as well sirens, in the performance of his inservice duties as a military police officer.  

His report of separation, Form DD 214, noted that he served in the Army from October 1984 to October 1987.  The report listed his inservice specialty as a military police officer for two years and seven months.  It also noted that he had been awarded a Sharpshooter Badge (Hand Grenade), Marksman Badge (Pistol 45 Cal.), and Marksman Badge (M16 Rifle).  Thus, the record establishes that he was exposed to hazardous noise during service.  

Available post service treatment records document bilateral hearing loss for VA purposes beginning in April 2010.  Id.  

In April 2010, the Veteran underwent a VA audiological examination.  The VA examiner noted that the Veteran's claims file had been reviewed.  An audiological examination revealed findings of bilateral tinnitus and sensorineural hearing loss.  The VA examiner opined that the Veteran's tinnitus began during his military service.  As for the Veteran's hearing loss, the VA examiner opined that it was "not due to noise exposure while in military service."  In support of this opinion, the VA examiner noted that the Veteran's separation examination revealed "normal audiometry" findings.  In a follow up statement, received in March 2011, the VA examiner argued that any hearing loss that was incurred would have been shown on the Veteran's separation examination.

A July 2010 private treatment report noted the Veteran's complaints of bilateral hearing loss, worse on the right side.  The private physician, O.F., M.D., noted that an MRI of the brain stem was necessary to rule out acoustic neuroma or other issues as the cause of the Veteran's hearing loss.  If the MRI proved negative, the physician believed that the hearing loss was the long term result of the Veteran's inservice noise exposure, and that this conclusion was supported by the audiological findings which were worse on the right.  A November 2010 MRI of the Veteran's brain and temporal bone revealed normal findings, with no evidence of acoustic neuroma.

A February 2011 private opinion letter from, O.F., M.D., concluded that the Veteran's current hearing loss was directly related to his military noise exposure.  Dr. F. noted that he formed this opinion after "having carefully reviewed all the available information on [the Veteran's] military noise exposure and after having obtained appropriate imaging study to rule out other causes of this hearing loss."

The Veteran's statements are competent evidence to relate a history of noise exposure during service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to noise during service.  The Veteran's statements are also competent to relate a history of having difficulty hearing for many years.  In addition, a VA audiological examination establishes that he has a current bilateral hearing disability.  38 C.F.R. § 3.385.  

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on the foregoing, the evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As noted above, the Veteran's private physician has linked the Veteran's current bilateral hearing loss to his military noise exposure.  In contrast, the VA examiner determined that the Veteran's hearing loss was not related to his military service.  In rendering this opinion, the VA examiner erroneously refers to the findings shown on the Veteran's October 1986 inservice audiological evaluation as his separation examination.  The record shows that the Veteran elected not to undergo a separation examination at the time of his separation from service a year later.

Accordingly, resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


